              Case 8:20-bk-01418-CED        Doc 47     Filed 05/20/20     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

IN RE:

TAMPA BAY MARINE TOWING                              CASE NO: 8:20-bk-01418-CED
& SERVICE, INC.                                      CHAPTER 11

             Debtor.
__________________________________/

                                  MOTION TO EXTEND
                               THE DEADLINE TO FILE PLAN

         COMES NOW the Debtor, TAMPA BAY MARINE TOWING & SERVICE, INC.
(“Debtor”), by and through undersigned counsel, hereby files this Motion to Extend the Deadline
to file Plan (the “Motion”) pursuant to 11 U.S.C. §1121(d) and Federal Rules of Bankruptcy
Procedure 2002, 3017, 3018, and 9006. In support thereof, the Debtor respectfully states as
follows:
                                     Jurisdiction and Venue

         1.     This Court has jurisdiction to hear and determine this Motion pursuant to 28 U.S.C.

§§157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§1408 and 1409.

Consideration of this motion is a core proceeding pursuant to 28 U.S.C. §157(b)(2).

                                           Background

         2.     This instant Chapter 11 Case was filed on February 19, 2020 under Subchapter V

of Chapter 11. The Debtor operates as a Debtor-In-Possession pursuant to 1107(a) and 1108 of

the Bankruptcy Code.

         3.     On February 20, 2020, the Court entered its Order Authorizing Debtor in

Possession to Operate Business.
            Case 8:20-bk-01418-CED           Doc 47     Filed 05/20/20     Page 2 of 3




                              Relief Requested and Basis for Relief

       4.      By this Motion, the Debtor respectfully requests an order granting an extension of

for filing a plan Debtor further requests that such order be without prejudice to the Debtor’s right

to seek further extensions.

       5.      Debtor requests that this Court grant the Debtor an additional sixty days to file a

plan of reorganization.

       6.      This is Debtor’s first request for an extension and the length of the extension.

       7.      The Debtor and counsel are not making this request to delay the proceeding or

prejudice any parties-in-interest. Rather, the Debtor believes it is in the best interest of the

creditors, the Debtor and the estate that the extension be granted as requested herein.

       WHEREFORE, the Debtor respectfully requests that the Court enter an order: granting the

Debtor’s request for an additional sixty (60) days extension of time to file a plan without prejudice

to the Debtor’s right to seek further extensions and providing such further relief as is just and

appropriate under the circumstances.

                                              /s/ Jake C. Blanchard
                                              BLANCHARD LAW, P.A.
                                              FBN: 055438
                                              Jake C. Blanchard, Esquire
                                              Attorney for Debtor
                                              1501 S. Belcher Rd. Suite 6B
                                              Largo, FL 33771
                                              Telephone: (727) 531-7068
                                              Facsimile: (727) 535-2086
           Case 8:20-bk-01418-CED          Doc 47        Filed 05/20/20    Page 3 of 3




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true copy of the foregoing was provided by the Court’s

CM/ECF Noticing System on May 20, 2020, to those parties registered to receive service via the

Court’s electronic system; including the U.S. Trustee.

                                                    Respectfully submitted,

                                                    s/ Jake C. Blanchard
                                                    ATTORNEY
